
	
		I
		112th CONGRESS
		2d Session
		H. R. 6499
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend part C of the Balanced Budget and Emergency
		  Deficit Control Act of 1985 to include the pay of Members of Congress within
		  the coverage of the Act.
	
	
		1.Definition of
			 accountParagraph (11) of
			 section 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985
			 is amended by inserting before the period the following: , and such term
			 includes any item for the pay of Senators or Representatives in, or Delegates
			 or the Resident Commissioner to, the Congress.
		
